UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1974


RONALD HUGH HUTTON,

                Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF VETERANS AFFAIRS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00417-FL)


Submitted:   December 19, 2014            Decided:   December 24, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Hugh Hutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Hugh Hutton appeals the district court’s order

denying his post-judgment motion for a trial hearing.                         We have

reviewed the record and Hutton’s informal brief on appeal, and

we   conclude   that     this   appeal     is    frivolous.         See   Neitzke   v.

Williams,   490 U.S. 319,   325,       327   (1989).       Accordingly,     we

dismiss the appeal.          See 28 U.S.C. § 1915(e)(2)(B) (2012).                  We

dispense    with      oral    argument     because         the    facts   and   legal

contentions     are    adequately    presented        in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           2